09/27/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: DA 21-0371


                                       DA 21-0371
                                    _________________




 IN THE MATTER OF J.S.E.,
                                                                 ORDER
               A Youth in Need of Care.



                                    _________________

         Upon consideration of Appellant’s motion for extension of time and good cause
appearing,
         IT IS HEREBY ORDERED that Appellant is grant an extension of time to and
including November 5, 2021, within which to prepare, file, and serve Appellant’s opening
brief.
         No further extensions will be granted.




                                                                           Electronically signed by:
                                                                                 Mike McGrath
                                                                    Chief Justice, Montana Supreme Court
                                                                             September 27 2021